IDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application and the Information Disclosure Statement filed on 8 September 2020.
This office action is made Non Final.
Claims 1-13 are pending. Claims 1 and 12-13 are independent claims.

Information Disclosure Statement
The information disclosure statement filed 9/8/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The provided JP WIPO references listed under NPL, are not in English and/or it does not include a concise explanation of the relevance in English or a written English-language translation of the office action is provided. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11" and "1" have both been used to designate input/output device. FIG 1 shows 11 and 1 pointing to the same box.  Corrected drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both a table and communication network. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S406.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“detector configured to detect” in claims 1, 2, 11-13
“an information generator configured to generate” in claim 1, 3-9.
“table structure analyzer configured to identify” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al (US 102487396, 4/2/2019)
As per independent claim 1, Carroll et al discloses an apparatus comprising:
a detector configured to detect a common attribute indicated in a first table and a second table; (FIG 4; Col 11, line 43 – Col 12, line Determines customer Y is in both tables)
an information generator configured to generate information about the common attribute based on contents of the first table and the second table.( FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11: identify a relationship between the first table of data and the second table of data; and translate data from the first table of data and the second table of data such that the relationship between the tables is maintained. This relationship information is used consolidate data such that the data rows of the Y customer in both tables are consolidated into one row in a new table. In order to perform these operation, information on the relationship between the tables had to be generated)

As per dependent claim 2, Carroll et al discloses the detector detects a table having a reference relationship with the first table or a second electronic document including a table having a reference relationship with the first table based on a text in a first electronic document including the first table. (FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11: Discloses a table having a relationship with another table. These tables originate from the source of a source database, wherein the source database is a hierarchical database management system (Col 5, lines 8-10; Col 9, lines 40-46) Carroll discloses a hierarchical database management system is an XML document. (Col 5, lines 8-10) Therefore, the table having the relationship is based on a document comprising the first table.)

As per dependent claim 3, Carrol et al discloses wherein the information generator generates information about the common attribute based on a text indicated in a first cell that is in a row or a column corresponding to the common attribute in the first table and a text indicated in a second cell that is in a row or a column corresponding to the common attribute in the second table. (FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11: Determines one or more cells from one table and one or more cells from another table comprise the same attribute (e.g. Customer Y)

As per dependent claim 10, Carroll discloses a table structure analyzer configured to identify a primary key of a record included in the first table and a primary key of a record included in the second table, wherein a primary key of a record for the first cell and a primary key of a record for the second cell coincide. (Col 12, lines 37-46: (Customer) “Y” in each table is considered a primary key. Both of them coincide since they share the same attribute.)

As per dependent claim 11, Carroll discloses the detector detects the common attribute by converting at least one of an attribute name in the first table and an attribute name in the second table. (Note: The term “converting” is not define; therefore, the broadest reasonable interpretation is applied. Col 11, lines 33 – Col 12, lines 46; Claim 11:  translate data from the first table of data and the second table of data. In order to perform this functionality, the data from each table had to extracted to be translated)
As per independent claim 12 and 13, Claims 12 and 13 recite similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Carroll discloses a medium (Col 16, line 65 – Col 17, line 17)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in further view of Rapp (US 9715487, 2017)
As per dependent claim 4, the Examiner respectfully state that the language of the claim does not narrow or define what converting is and what a constraint. The language appears to state that the text from the cell is viewed as the constraint. Therefore, the broadest reasonable interpretation is applied. Carrol discloses translating data from different tables into one target table. Data from both tables with a common attribute are consolidate together and placed into a target table. The extraction of data/text from both tables can be viewed as extracting and creating constraints. (FIG 4; Col 11, line 43 – Col 12 line 46; Claim 7, 11) However, the cited art fails to specifically disclose converting the text indicated in the first cell into a first constraint; converting the text indicated in the second cell into a second constraint; and generating a third constraint as the information about the common attribute based on the first constraint and the second constraint.	However, Rapp discloses extracting the data from a first cell “Apple” and the data from a second cell “Orange” (wherein both cells are in the same row (common attribute)) and combining this data to create data comprising “Apple Orange” and placed in a new cell comprising “Apple Orange”. The acts/steps of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the features of Rapp since it would have provided the benefit of presenting the data in an understandable manner in a nicer looking presentation. In addition, merging cells providing the ability to create a label that spans several columns.
As per dependent claim 8, Claim 8 recites similar limitations as in Claim 4 and is rejected under similar rationale. Furthermore, based on the rejection of Claim 4 and the rationale incorporated, Rapp discloses when the first constraint is not included in the second constraint, the information generator generates the third constraint that is included in the second constraint. ((Col 1 lines, 22-31; FIG 2B-C: The text “Apple” is not in the text “Orange”, the combined text/constraint created includes “Orange”)
As per dependent claim 9, Claim 9 recites similar limitations as in Claim 4 and is rejected under similar rationale. The Examiner respectfully states the language is silent on how exactly generating the third constraint satisfies the first and second constraints. Therefore, the broadest reasonable interpretation is applied. Furthermore, based on the rejection of Claim 4 and the rationale incorporated, Rapp discloses the “Apple Orange” is the combination/merging of the constraint/text “Apple” and the constraint/text . 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177